DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Response to Amendment
The Amendment filed 09/27/2021 has now been entered.
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 02/22/2021 has been acknowledged. Claims 3, 9, and 14-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2021.
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 ends with a comma (,) instead of a period (.).  Appropriate correction is required.

Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kwon et al. (US 2014/0370350 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Kwon et al. (US 2014/0370350 A1) as evidenced by Sato et al. (US 2008/0292963 A1, as cited in the IDS dated 09/04/2019).
Regarding claim 1, Kwon discloses a lithium secondary battery (Kwon [0097-0098]) comprising a one-sided electrode (sheet-form electrode, Kwon abstract, [0071] and Fig. 1), comprising: 
a current collector (10, Kwon Fig. 1 and [0071, 0079]); 
an electrode mixture layer applied on one surface of the current collector (slurry 20’ on surface S1 of current collector 10 forms electrode active material layer 20, Kwon [0078] and Fig. 3); and 
an electrode distortion-preventing layer disposed on an entire surface of an other side of the current collector on which no electrode mixture is applied such that the current collector is not exposed (current collector may be stainless steel treated with carbon, nickel, titanium or silver on the surface thereof, Kwon [0010, 0079]),
wherein the one-sided electrode includes only one current collector (an electrode active material layer formed on one surface of the current collector, Kwon abstract and Fig. 1), 
an insulating polymer layer is further formed on the electrode distortion-preventing layer (polymer-film layer 40 on collector 10 opposite from active layer 20, Kwon Figs. 2-3 and [0023-0024, 0075-0076, 0096]), and 
the electrode mixture layer comprises an electrode active material (Kwon [0025, 0138]), a conductive material (electrode active material layer can include mixtures of materials including metals, Kwon [0025, 0138]), and a binder (Kwon [0027, 0138]).

To promote compact prosecution, Examiner also cites Sato as an evidentiary reference teaching that a second metallic layer of a clad, bi-layer current collector acts as a distortion-prevention layer. Sato teaches a metallic bi-layer current collector (Sato abstract and Fig. 1) and teaches that such is beneficial to prevent distortions of the current collector (wrinkle suppression due to certain hardness, Young’s modulus, and thickness, Sato [0037-0039]) when used as the current collector of a battery with one active material coated thereon (Sato [0041]). In [0037], Sato gives examples of first and second metals for the bimetallic current collector but advises that such are not limited to the list so long as the relationships of Young’s modulus and Vickers hardness are met. Since Table 1 of Sato teaches that Young’s modulus and Vickers hardness are both higher for nickel than for stainless steel, this would mean that these materials would have been suitable for choices as first and second metals. Thus, the stainless steel treated with a nickel layer as taught by Kwon [0010], cited above, would have functioned as a current collector with a distortion-preventing layer disposed thereon.

Thus, claim 1 is rendered obvious by the disclosure of Kwon, alternately as evidenced by Sato.

Regarding claim 2, Kwon teaches the limitations of claim 1 above and teaches the electrode distortion-preventing layer (nickel, Kwon [0010]) is made of a metal that is different from a material of the current collector (stainless steel, Kwon [0010]).
Regarding claim 11, Kwon teaches the limitations of claim 1 above and teaches the insulating polymer is made of one or more selected from the group consisting of polyethylene, polypropylene, polybutylene, polystyrene, polyethylene terephthalate, natural rubber, and synthetic rubber (layer 40 is a polymer film which can be selected form any polyolefin, Kwon [0096] – the instantly claimed group includes examples of known polyolefins).
Regarding claim 12, Kwon teaches the limitations of claim 1 above and teaches that the electrode is a negative electrode (anode, Kwon [0025, 0136]).

Claims 4-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2014/0370350 A1) as applied to claim 2 above, and further in view of Sato et al. (US 2008/0292963 A1, as cited in the IDS dated 09/04/2019).
Regarding claim 4, Kwon teaches the limitations of claim 1 above but fails to teach a thickness of the electrode mixture layer is between 40 µm and 300 µm.
Sato, which is analogous in the art of secondary battery electrodes, teaches an electrode for a secondary battery which is formed of a clad metal current collector (Sato [0107]) with an active material slurry coated thereon to form an electrode mixture layer of 300 µm (Sato [0109]). Like that of Kwon (see Kwon [0138]) and as instantly claimed, Sato also teaches the electrode mixture layer including active material, conductive material, and a binder (Sato [0108]). Further, Sato [0011] teaches that the coating amount of active material layer slurries directly affects the capacity of the entire battery.
Since Kwon is silent on the thickness of the electrode mixture layer, a person having ordinary skill in the art would have found it obvious to modify the electrode active mixture layer (made of the same three components as that of Sato, as noted above) to have the thickness of that taught by Sato of 300 µm (an endpoint of the claimed range; see MPEP 2131.03 I and 2144.05 I) and achieve a desirable battery capacity. 
Thus, claim 4 is rendered obvious.

Regarding claim 5, Kwon teaches the limitations of claim 2 above but fails to explicitly teach that the current collector and the electrode distortion-preventing layer are integrally formed as a clad metal.

Sato, which is analogous in the art of secondary battery electrodes, teaches a current collector for a secondary battery which is formed of a metallic bi-layer (Sato abstract) which is beneficial to prevent distortion/wrinkles in the current collector (Sato [0037]). In [0037], Sato gives examples of first and second metals for the bimetallic current collector but advises that such are not limited to the list so long as the relationships of Young’s modulus and Vickers hardness are met. Since Table 1 of Sato teaches that Young’s modulus and Vickers hardness are both higher for nickel than for stainless steel, this would mean that these materials would have been suitable for choices as first and second metals to satisfy the relationship necessitated by Sato. Thus, the stainless steel treated with a nickel layer as taught by Kwon [0010], cited above, would have functioned as a current collector with a distortion-preventing layer disposed thereon. Sato teaches that the multi-layer metallic piece (of the current collector layer and distortion-prevention layers) are clad together (Sato [0107]).
A skilled artisan would have found it obvious, when treating the surface of the stainless steel current collector with nickel as taught by Kwon, cladding could be used to achieve an integrally clad metal with the motivation of preventing wrinkles in the electrode as taught by Sato.
Thus, claim 5 is rendered obvious.

Regarding claim 6, modified Kwon teaches the limitations of claim 5 above and teaches the clad metal includes two or more selected from the group consisting of copper, titanium, nickel, stainless steel, and an alloy thereof (stainless steel and nickel per Kwon [0079] and Sato [0037]).

Regarding claim 7, modified Kwon teaches the limitations of claim 5 above but fails to explicitly teach that the clad metal includes copper and stainless steel. 

Thus, a person having ordinary skill in the art would have found it obvious to select stainless steel and copper to serve as the clad current collector and distortion-preventing layer in place of the stainless steel and nickel combination of Kwon to still achieve a current collector with desirable strength and anti-wrinkle properties. The substitution of one known element for another is obvious when predictable results are achieved (see MPEP 2143 I B), and the selection of a known material suitable for its intended use is obvious (see MPEP 2144.07).
Thus, claim 7 is rendered obvious.

Regarding claim 10, Kwon teaches the limitations of claim 1 above but fails to explicitly teach a tensile strength of the electrode distortion-preventing layer is 80% to 120% of a tensile strength of the electrode mixture layer.
Sato, which is analogous in the art of secondary battery electrodes, teaches a current collector for a secondary battery which is formed of a metallic bi-layer (Sato abstract). Sato teaches in [0037-0041] teaches that selecting two metals with certain Young’s moduli and Vickers hardness is important to in order to form a strong current collector without wrinkles. Young’s modulus is known to be correlated to tensile strength for a given material.
Kwon also teaches that a goal of the invention is to improve battery lifecycle by improving electrode flexibility via the inclusion supportive layers and preventing release of active material from the active layer on the current collector even when external forces are applied to the electrode (Kwon 
This problem solved by Kwon is similar to that solved by Sato in that Sato teaches toward adjusting the material choices of the bimetallic current collector to achieve desired hardness and Young’s modulus to maintain strength thereof.
From these teachings, in order to attain a bimetallic current collector including the distortion-prevention layer disposed thereon to provide desired strength for preventing wrinkles and achieving desired flexibility to prevent release of active material, a skilled artisan would have found it obvious to select current collector bilayer metals such that the tensile strength of the electrode distortion-preventing layer was 80% to 120% of a tensile strength of the electrode mixture layer so that the overall electrode was both strong and flexible to achieve desirable characteristics and a long lifecycle as taught by Kwon and Sato. Additionally, optimizing the tensile strength of the current collector’s distortion-prevention layer versus that of the active material layer in order to achieve desired wrinkle prevention and flexibility of the electrode as taught by Kwon and Sato would have been within the ambit of a person having ordinary skill in the art (see also MPEP 2144.05 II).
Therefore, claim 10 is rendered obvious.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kawasaki et al. (US 2020/0194776 A1) teaches in [0061, 0132] a negative electrode current collector made of a clad foil containing copper; in [0064] a negative electrode mixture including active material, a binder, and a conductive agent; in [0088-0089] and Fig. 1, clad negative current collector 4 with negative electrode mixture layer 2 on one surface and laminate resin film including polymer material on the opposite surface.
Response to Arguments
Applicant’s arguments filed 09/27/2021 with respect to claim(s) 1, as amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728